EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leonard D. Bowersox (Reg. No. 33,226) on July 7, 2022.
The application has been amended as follows: 

In the claims:

1. (Currently Amended) A reinforcing resin composition comprising: an epoxy compound, a curing agent, and a gelling agent[[,]]; 
wherein is a bisphenol E type epoxy resin alone or a mixture of a bisphenol E type epoxy resin with one or more additional epoxy resins, provided that the bisphenol E type epoxy resin is present in an amount of 25 mass% or more and 100 mass% or less relative to the total mass ; and
wherein the gelling agent has an action of gelling the epoxy compound and can prevent the resin composition from sagging when the resin composition is applied and heat cured.  

2. (Cancelled)  

3. (Previously Presented) The reinforcing resin composition according to claim 1, wherein the gelling agent is at least one type selected from the group consisting of amide-based gelling agents, sorbitol-based gelling agents, and fatty acid triglycerides.  

4. (Currently Amended) The reinforcing resin composition according to claim 1, wherein the one or more additional epoxy resins is present in the epoxy compound and is selected from the group consisting of a bisphenol A type epoxy resin and a bisphenol F type epoxy resin.  

5. (Currently Amended) The reinforcing resin composition according to claim 1, wherein the one or more additional epoxy resins is present in the epoxy compound and is a combination of a bisphenol A type epoxy resin[[,]] and a bisphenol F type epoxy resin.  

6. (Currently Amended) The reinforcing resin composition according to claim 1, wherein all epoxy resins present in the epoxy compound have an epoxy group at both ends.

7. (Currently Amended) The reinforcing resin composition according to claim 1, wherein has a chlorine content of 900 ppm or less.

8. (Previously Presented) The reinforcing resin composition according to claim 1, wherein the curing agent is at least one type selected from the group consisting of alicyclic polyamines, aliphatic polyamines, and modified products thereof.  

9. (Currently Amended) The reinforcing resin composition according to claim 1, further comprising a filler, wherein present in an amount of 30 parts by mass or more and less than 180 parts by mass per 100 parts by mass of the epoxy compound.  

10. (Currently Amended) The reinforcing resin composition according to claim 1, which is cured at a temperature [[is]] of 80o C or higher and 200o C or lower.  

11. (Previously Presented) An electronic component device in which a substrate and an electronic component are bonded via a solder bump, the electronic component device comprising: a reinforcing part including the reinforcing resin composition according to claim 1 between the substrate and the electronic component.  

12. (Original) The electronic component device according to claim 11, wherein the reinforcing part is formed between a peripheral part of the electronic component and the substrate.  

13. (Currently Amended) The reinforcing resin composition according to claim 1, wherein the curing agent is present in an amount of from 5 parts by mass to 40 parts by mass, per 100 parts by mass compound 

14. (Currently Amended) The reinforcing resin composition according to claim 1, wherein the gelling agent is present in an amount of from 0.5 part by mass to 20 [[15]] parts by mass, per 100 parts by mass compound 

15. (Currently Amended) The reinforcing resin composition according to claim 1, wherein the gelling agent is an amide-based gelling agent and the amide-based gelling agent is present in an amount of from 1 part by mass to 3 parts by mass, per 100 parts by mass compound 

16. (Currently Amended) The reinforcing resin composition according to claim 1, wherein the gelling agent is a fatty acid triglyceride gelling agent and the fatty acid triglyceride gelling agent is present in an amount of from 2 parts by mass to 20 parts by mass, per 100 parts by mass compound 

17. (Currently Amended) The reinforcing resin composition according to claim 1, wherein the gelling agent is a sorbitol-based gelling agent and the sorbitol-based gelling agent is present in an amount of from 0.1 part by mass to 10 parts by mass, per 100 parts by mass compound 

18. (Currently Amended) The reinforcing resin composition according to claim 1, wherein the gelling agent is a sorbitol-based gelling agent and the sorbitol-based gelling agent is present in an amount of from 0.5 part by mass to 5 parts by mass, per 100 parts by mass compound 


* * * * *

DETAILED ACTION
Pending Claims
Claims 1 and 3-18 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 1, 6, and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Kageyama (JP 60-069125 A) has been overcome by amendment.
The rejection of claims 1, 6, 7, and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Kuboki et al. (JP 09-316170 A) has been overcome by amendment.
The rejection of claims 4, 5, and 8 under 35 U.S.C. 103 as being unpatentable over Kageyama (JP 60-069125 A) has been overcome by amendment.
The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Kuboki et al. (JP 09-316170 A) has been overcome by amendment.
The rejection of claims 4 and 5 under 35 U.S.C. 103 as being unpatentable over Kuboki et al. (JP 09-316170 A) and Kageyama (JP 60-069125 A) has been overcome by amendment.
The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Tendou et al. (US 2009/0273070 A1) in view of Kuboki et al. (JP 09-316170 A) and Kageyama (JP 60-069125 A) has been rendered moot by the cancellation of this claim.
The rejection of claims 1 and 4-12 under 35 U.S.C. 103 as being unpatentable over Asano et al. (US 2007/0104960 A1) in view of Kuboki et al. (JP 09-316170 A) and Kageyama (JP 60-069125 A) has been overcome by amendment.


Response to Arguments
In light of the examiner’s amendment, Applicant’s arguments regarding the obviousness rejection over the combined teachings of {Tendou et al., Kuboki et al. & Kageyama} (see pages 8-9 of the response filed June 3, 2022) have been fully considered and are persuasive.  Accordingly, the following rejection has been withdrawn:
The rejection of claims 1, 3-7, and 9-12 under 35 U.S.C. 103 as being unpatentable over Tendou et al. (US 2009/0273070 A1) in view of Kuboki et al. (JP 09-316170 A) and Kageyama (JP 60-069125 A).

Allowable Subject Matter
Claims 1 and 3-18 are allowed.




Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
July 7, 2022